After a continuance for advisement, the opinion of the Court was drawn up by
Shepley J.
It appears, that the plaintiffs sold certain goods to the defendant on the 23d of October, 1835, on a credit of six months ; and that early in March, 1836, they drew upon him for the amount payable to their own order, dating their bill on the 23d of October, 1836, and making it payable six months after date. The defendant accepted and returned it to the plaintiffs, who altered the date of the year, making it payable in six months, from October, 1835.
This suit is brought upon that acceptance and upon the original contract of sale and purchase. There can be no doubt, that the alteration was material, and the bill thereby vitiated, unless it was made by the consent of the acceptor, or to correct a mistake. The *359facts proved negative any presumption, that it was done by the consent of the defendant. An alteration made to correct a mistake must be such as will make the instrument conform to what all parties agreed or intended it should be, not to what one party only intended. It does not appear, that the defendant had agreed to accept a bill at six months, although that was the term of the credit; and the plaintiffs cannot recover upon the acceptance. The defendant then sets it up against their right to recover on the count for goods sold and delivered. And the legal presumption in this state is, that receiving negotiable security for the amount is an ex-tinguishment of the contract of sale.
The Judge however instructed the jury, “ that if they were satisfied from the evidence, that the plaintiffs drew their draft upon the defendant, and dated it 1836 by mistake, and that it was intended by plaintiffs to have dated it in 1835, and that defendant well knew it at the time he accepted it, and accepted it with a view to take advantage of the mistake and thereby to secure a credit of eighteen months instead of the six months agreed to be given, it was a fraud on his part, and should render the draft and acceptance a nullity.” The jury must have found the facts required by the instructions. And they exhibit an intention to seize upon a mistake to entrap the party for his own advantage and to the others’ injury; and one who has been guilty of it cannot have the benefit, of his own fraudulent act. And the defendant can no more set up the acceptance to prevent the plaintiffs from recovering upon the original contract, than they can after the alteration, claim to recover by it.
There is in this case no reason for believing that any thing more could have appeared upon the plaintiffs’ leger, than a credit of the bill as payment for the account, because the defendant by accepting for the full amount of it admits it to have been due unless paid by the acceptance. The benefit, which the defendant could under such circumstances have derived from the leger, is not perceived. This Court must take the facts as they are stated in the bill of exceptions without presuming any to exist, which do not there appear: and it does not appear, that there were upon the hooks produced any marks shewing, that the account had been transferred to a leger ; and it is only in such cases, that the party is required without notice to produce it.

Exceptions overruled.